(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuaNto, se ba solicitado la desestimación de este recurso de apelación por razón de frivolidad;
Por cuanto, la acción de que se trata fué una en cobro de dinero para liaeer efectivo el remanente de un crédito hipotecario, consti-tuido allá en 9 de mayo de 1932, en forma de venta con pacto de retracto, a favor de la apelada, habiendo los esposos apelantes re-nunciado expresamente en la escritura a todo derecho de hogar se-guro (homestead);
Por cuanto, la contestación presentada en la corte inferior ad-mitía todos y cada uno de los hechos alegados en la demanda, limi-tándose a levantar como defensa especial el tener constituido su hogar seguro sobre la finca objeto de la escritura y del litigio;
Por Cuanto, en vista de que dicha defensa era claramente frí-vola, ya que la renuncia del derecho de hogar seguro fué hecha con anterioridad a la Ley núm. 87 de 1936, pág. 461, la corte inferior eliminó tal alegación concediéndole término a los demandados para radicar nueva contestación, lo que nunca hicieron;
Por Cuanto, después de anotada la rebeldía a favor de la de-mandante y de celebrada una vista para probar los extremos de la demanda, se dictó sentencia a favor de dicha demandante;
Por Cuanto, los demandados apelantes descansan, por vía de opo-sición a la desestimación solicitada, en las supuestas cuestiones me-ritorias levantadas en su alegato;
Por cuanto, examinado el señalamiento de errores nos encontra-mos con que la única defensa sobre los méritos la constituye una vez más el referido y renunciado derecho de hogar seguro, basada en argumentos enteramente insostenibles;
Por cuanto, las otras cuestiones allí discutidas o no constituye-ron error o no son suficientemente meritorias;
Por tanto, se declara con lugar la moción de la apelada y se desestima la apelación por frívola.